HAMLIN, Justice.
The State of Louisiana appeals from a judgment of the trial court which maintained a supplemental motion to quash, annulled, quashed, and set aside a bill of information charging the defendant with a violation of LSA — R.S. 14:67, “Theft” ($105.80, property of the East Baton Rouge Parish School Board), and discharged the defendant from further proceedings in the-matter.
For the reasons assigned in 240 La. 887, 125 So.2d 399, opinion rendered April 25, 1960, the judgment of the trial court is affirmed.
HAMITER and HAWTHORNE, JJ., concur in the decree.
FOURNET, C. J., absent.